DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 28-30 are pending or under examination. 
Claim Objections
Claim 5 is objected to because of the following informalities:  "said refiner fibers" should read "said refined fibers" as this appears to be a simple typographical error and is further obfuscated by the blurry text in the submitted claim document.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim requires in step (a), a result of “. . . to produce a wood material-lignin mixture and refined fibers” but step (b) requires “blending the refined fibers” with no mention of “the wood material-lignin mixture” which was just blended/refined in step (a). It is not clear here where line between “the wood material-lignin mixture” and “the refined fibers” are, or if there are two distinct elements here since there is no “refining” step defined in the claims. As such, it is unclear where the scope of “prior to” refining is to be defined. 
Regarding claim 2, the addition of “cooking the wood material-lignin mixture by injection of pressure steam in a digester” between steps (a) and (b) further obfuscates the issue outlined above in claim 1 since “the refined fibers” are not accounted for in claim 2, but “the wood material-lignin mixture” is accounted for, which further renders the scope of claims 1-2 unclear as no “refining” step is defined in the claim other than stating “during refining” meaning that it is known “refining” occurs at some point in the process. 
For purposes of compact prosecution, claims 1-2 will be interpreted as outlined above with “during refining” meaning that refining can occur whenever during the four steps/or alongside the other steps, with the only requirement being that the first blending step must begin at least an instant prior to the refining step as viewed in the prior art.  
Because claims 2-6, 8-16, and 28-30 depend from claim 1 (or 2), they are also rejected under the same rationale as claim 1 (or 2) above. 
Regarding claims 5-6, they are also rejected under 35 U.S.C. 112(d) below as improper dependent claims, not further limiting the subject matter of the claims as drafted. 
In this case, the issues outlined below also arise to the level of not “particularly pointing out and distinctly claiming” as required under 35 U.S.C. 112(b) since it is unclear where the omitted/replaced element is in the claims with respect to the other recited elements in view of the discussion below.   
Claim 15 recites the limitation "the wood adhesive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “the wood adhesive” in line 2. There is insufficient antecedent basis for this limitation in the claim.
The amendment to claim 1 caused “the wood adhesive” in claims 15-16 to become unclear/lack antecedent basis, since it no longer appears in the same clause as “a wood material” and now appears with “the refined fibers” in claim 1 and as ‘a wood material’ is now defined as being with lignin (only) in step (a). It is noted that the isocyanate material is not in the first applied reference but the adhesive applied to the claims would still meet “other adhesive” as outlined below.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, this claim does not further limit the subject matter of claim 1 because it diverges in scope from claim 1. Claim 5 requires specifically between steps (a) and (b) of claim 1: a step of “incorporating lignin in said refined fibers through a blow-line producing a refined fibers-lignin mixture” (emphasis added).
However, step (b) of claim 1 requires “blending the refined fibers with isocyanate or other adhesive and partial or no wax producing a resinated material” (emphasis added). As such, this is not a further limitation of the subject matter of claim 1 since “a refined fibers-lignin mixture” is not “the refined fibers” of claim 1. 
As discussed in MPEP 608.01(n), “[f]or example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.” Since claim 5 replaces an element of claim 1, it is not viewed as a proper dependent claim. 
Regarding claim 6, similarly to claim 5 above, this claim requires, specifically between steps (b) and (c) of claim 1: “drying a mixture resulting from the blending of the refined fibers with . . . producing a resinated material” (emphasis added). In this claim, step (b) produces “a resinated material” and so this claim is not a proper dependent claim for similar reasons as outlined in claim 5 above. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US Patent No. 5,624,616).
Regarding claims 1-6, 10-12, and 15, Brooks discloses a process of producing a wood product comprising: (a) blending a wood material with lignin (7:10-7:20; 8:6-8:16 explains that the wood material inherently has lignin – or alternatively, the Kraft paper below would add extra lignin to the mixture) prior to and during refining [9:30-9:32 explains that the feed screw augers the unrefined mixture (see 3:51-3:67 for the Kraft papers in addition to the wood material as this is the material in the mixture) into the dual revolving discs or refiner; see also 8:17-9:47] in a “blender” (claim 4) with a “plug screw” (claim 3) (9:30-9:32); (c) forming a mat from the resinated material, and (d) compressing or molding said mat producing a wood product (“fiberboard”) at elevated temperature (10:45-10:60). 
Additionally, 11:35-11:40 describes hot pressing the fibers into a “fiberboard” at a higher temperature which inherently means that they were first formed into a board shape or “a mat” as in step (c) above, prior to hot compression using the conventional methods described. The result of this placement/compression is inherently a “molded product” as in claim 10 and a “particle board” or “fiber based insulation board” as in claims 11-12 under the claims’ BRI. Additionally, Brooks further discloses (3:65-3:67) the incorporation of lignocellulose material via Kraft papers (3:51-3:67) as to provide additional lignin to the mixture prior to refining as is also required by the claim as now amended.
Brooks further discloses between steps (a) and (b) [which can occur during refining since refining is not positively recited in the claims] cooking said compressed wood material from the digester by injection of pressure steam (7:20-7:65) (claim 2), and refining said compressed wood material producing refined fibers (7:66-8:40), and blending the refined fibers with thermoplastic during the refining step (3:5-3:22; 3:51-3:67; 8:41-8).  Brooks also discloses (claims 5-6) (claim 1b) the use of a blow line (10:30-10:31) as to incorporate/set the thermoplastic material which would also dry the material (in Brooks: lignin and added PF resins, 10:65-11:5). The phenol-formaldehyde resin as in Brooks, 10:40-10:65, would read on the “other adhesive” as in claim 1(b), and the phenol-formaldehyde resins of claims 15-16.  
Regarding claim 9, Brooks discloses the subject matter of claim 2, and further discloses the wood material is wood chips (Brooks, 5:62-6:15; 7:10).
Regarding claims 13-14, Brooks discloses the subject matter of claim 1, and further discloses that the lignin can be optionally added in the form of a kraft paper lignin (3:5-3:16; 3:51-3:67; 6:39-6:55) which would be chips/powder form when put into the refiner as described above. 
Regarding claim 15, Brooks discloses the subject matter of claim 1, and further discloses the wood chips/particles (5:62-6:15; 7:10) and the adhesive is phenol-formaldehyde (Hexamine) (10:40-10:64). 
Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brooks (US Patent No. 5,624,616).
Regarding claims 28-30, Brooks discloses the subject matter of claim 1, which includes all of the steps of claim 1 (and claims 10-11 contain similar limitations as claims 29-30). As such, it is considered to meet the claims. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have performed the steps in claim 1 (and claims 10-11) as described above, resulting in the product as claimed. See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 5,624,616).
Regarding claim 8, Brooks discloses the subject matter of claim 2, and further discloses the pressure steam is at a temperature of about 192 C (Brooks, 7:28-7:43), or “at least 160 C” (Brooks, 6:25-6:27; 9:50-9:56). It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the temperature range of the pressured steam is as claimed. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 5,624,616) in view of Lindquist et al. (US Patent No. 5,470,631), hereinafter Lindquist.
Regarding claim 16, Brooks discloses the subject matter of claim 1, and further includes the phenol-formaldehyde resin as outlined above in claim 15, but does not explicitly disclose the size of the strands forming the panel as required in claim 16. 
However, Lindquist discloses a similar process as Brooks above including the processing of wood particles and adhesive and produces a OSB fiberboard product (Lindquist, abstract). Additionally with respect to the size of the strands, Lindquist discloses strands of about 3 inches (~7.6 cm) by 1 inch (2.54 cm) which is considered to be “about 2.0-2.5 cm x 10-15 cm” (Lindquist, 9:62-9:66). Additionally, it has been held that changes in size/shape support a case of prima facie obviousness where there are no unexpected results from such a change. In this case, a fiberboard product would be produced in both cases. Accordingly, it would have further been obvious to have specified that the size of the strands are larger with one dimension, as to produce an OSB panel as in claim 16, as Lindquist produces a similar product as Brooks and so the ordinary artisan would have found the techniques of Lindquist applicable to Brooks as outlined above. 
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues Brooks does not teach the claim limitation as amended because “there is no lignin addition or refiner blending of lignin” as taught in Brooks. 
In response, Examiner points out that the claim limitation states: “blending a wood material with lignin prior to, and during refining to produce a wood material lignin mixture and refined fibers.” Examiner understands the arguments to mean that the claims intend to require a blending of a separate lignin material from the lignin present in the wood; but points out that this language remains very broad in view of the cited prior art such that the lignin in the wood material would still read on this limitation, and additionally Brooks also adds a kraft lignin to the wood material mixture prior to and during refining which would read on the claim limitations as amended. 
Additionally, the scope of claims 2-6, and thus also the other claims dependent from claim 2, are now covered by Brooks alone as outlined above since the claims no longer specifically require isocyanate. The ordinary artisan would have understood “a wood material with lignin” as recited in claim 1, also in view of instant claim 14, which further defines the lignin to include “milled-wood lignin” which is inherently present and “kraft lignin” which is added in Brooks as outlined in claim 1 above. Accordingly, the rejections are maintained as updated above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742